Exhibit 10.1

 

FIRST AMENDMENT TO

RED ROBIN GOURMET BURGERS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       The Employee Stock Purchase Plan (the
“Plan”) of Red Robin Gourmet Burgers, Inc., a Delaware corporation (the
“Company”), was approved by the Board of Directors on July 13, 2002, and
submitted for approval by the Company’s stockholders, and approved, on July 13,
2002.

 

2.                                       This First Amendment to Red Robin
Gourmet Burgers, Inc. Employee Stock Purchase Plan (this “Amendment”) was
approved by the Board of Directors on August 4, 2009, in accordance with
Section 19(b) of the Plan.  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.

 

3.                                       Section 4(b) of the Plan is deleted in
its entirety, effective with respect to Offering Periods beginning on or after
January 1, 2010.  In addition, all references to the term “Individual Limit” and
to Section 4(b) contained in the Plan shall be deleted, and have no further
effect.

 

4.                                       Section 6(b)(iii) of the Plan is
deleted and replaced in its entirety, effective with respect to Offering Periods
beginning on or after January 1, 2010, as follows:

 

(iii)                               [RESERVED].

 

5.                                       The last paragraph of Section 9 of the
Plan is hereby deleted and replaced in its entirety, effective with respect to
Offering Periods beginning on or after January 1, 2010, as follows:

 

If an amount which exceeds one of the limitations set forth in
Section 8(c) remains in a Participant’s Account after the exercise of his or her
Option on the Exercise Date, such amount shall be carried over in the
Participant’s Account for the succeeding Offering Period, without interest, or
if the Participant notifies the Corporation within 30 days following such
Exercise Date, such amount shall be refunded to the Participant as soon as
administratively practicable after such date.

 

6.                                       Section 19(a) of the Plan is hereby
deleted and replaced in its entirety, effective as of August 4, 2009, as
follows:

 

(a)                                  This Plan shall become effective as of the
Effective Date.  No new Offering Periods shall commence on or after the day
before the fifteenth aniversary of the Effective Date and this Plan shall
terminate as of the Exercise Date on or immediately following such date unless
sooner terminated pursuant to Section 4, Section 18, or this Section 19.

 

7.                                       Except as provided in this Amendment,
the Plan shall remain unchanged and continue in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Company as of the date specified below and effective as set forth
herein.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Jeffrey T. Neely

 

Name: Jeffrey T. Neely

 

Title: Chief People Officer

 

Dated: August 4, 2009

 

2

--------------------------------------------------------------------------------